Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to an anti-gene targeted to DNA and not an antisense oligonucleotide as taught by Southwell et al.  This is not found persuasive because the claims recite the limitation of an equivalent oligonucleotide analogue comprising a CAG sequence which according to the specification at paragraph 0092, the equivalent oligonucleotide can comprise RNA.  Thus the oligonucleotide taught by Southwell et al. meets the claim limitation therefore is an equivalent oligonucleotide and therefore the special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Application
	Claims 1-4, 6, 8-15, 17, 19-21 and 23-25 are pending.  Claims 1-4, 6, 8-15, 17 and 21 are currently under examination.  Claims 19, 20 and 23-25 are withdrawn from 

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/07/2009 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Applicant is advised that should claim 6 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist H, Rocha CSJ, A´lvarez-Asencio R, Nguyen C-H, Rutland M.W, Smith CIE, et al. (2016) Disruption of Higher Order DNA Structures in Friedreich’s Ataxia (GAA)n Repeats by PNA or LNA Targeting. PLoS ONE 11(11), Saini, Natalie, et al. ("When secondary comes first–the importance of non-canonical DNA Biochimie 95.2 (2013): 117-123), Johannsen, Marie W., et al. ("Amino acids attached to 2′-amino-LNA: synthesis and excellent duplex stability." Organic & biomolecular chemistry 9.1 (2011): 243-252) and Rue et al. (J Clin Invest. 2016;126(11):4319-4330 of record cited on P.237.IN filed 07/02/2019).
The claims are drawn to one or more anti-gene oligonucleotides adapted to hybridize to DNA in an HTT gene, which are based on locked nucleic acids, phosphorodiamidate morpholino oligomers (PMO) or equivalent oligonucleotide analogues comprising a (CAG)n sequence, and whose target is a sequence where the majority of the repeats are CAG/CTG, and where the first complete repeat is optionally preceded by a G/G or an AG/TG, and/or where the last repeat is optionally followed by a C/C or a CA/CT, wherein n is between 3 and 200, for use in treatment and/or prevention of Huntington's disease, or for use in diagnosis of Huntington's disease and where the anti-gene oligonucleotides target non-canonical DNA structures, including hairpin and cruciform.
Bergquist et al. found that targeting a non-canonical DNA structure repeat expansion in a disease caused by repeat expansions was a promising approach to treatment of diseases such as Friedreich’s Ataxia caused by GAA repeats (see Abstract page 1).  Bergquist et al. teach using a PNA or LNA single stranded oligonucleotide targeted to the GAA repeat in the FXN gene inhibited mutant expression of the gene (see page 3).  Bergquist et al. teach LNA oligonucleotides comprising a mixmer of LNA and DNA with phosphorothioate backbones that efficiently targeted DNA (see page 4-5).

Saini et al. found that formation of hairpin DNA structures at CAG/CTG repeats have been implicated in neurological diseases including Huntington’s disease and further found that transfection with oligonucleotides capable of binding the repeats abolished this structure formation (see page 121).
It would have been obvious to modify the LNA targeted to non-canonical DNA structures with 2’ amino glycyl units to increase the stability of the oligonucleotide.  It would have further been obvious to make a LNA oligonucleotide to target the DNA of the HTT gene for treatment of Huntington’s disease. It would have further been obvious to make the LNA oligonucleotides having the structures as recited in claims 13, 15 and 16 comprising multiple CAG sequence and having a phosphorothioate backbone as taught by Bergquist and Johannsen.  Bergquist et al. teach targeting non-canonical DNA repeat structures was a novel treatment for diseases caused by repeat expansions such as Friedreich’s Ataxia and given Saini et al. teach such structures were implicated in Huntington’s disease, one of skill in the art would have wanted to make such an oligonucleotide for treatment of a similar disease.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
It has been shown in the art that treatment of diseases caused repeat expansion can be by using oligonucleotides targeted to the mRNA or DNA gene sequence and given non-canonical DNA structures have been implicated in Huntington’s disease, it would have been obvious to try the LNA oligonucleotide targeted to non-canonical DNA structures in designing oligonucleotides for treatment for said disease.  A person of ordinary skill in the art has good reason to pursue this known option given LNA oligonucleotides targeted to non-canonical DNA structures a novel treatment for diseases caused by repeat expansions such as Friedreich’s Ataxia.
Rue et al. teach different types of afflictions associated with Huntington’s disease (HD) caused by expanded CAG RNA such as small RNA toxicity and has shown that using LNA antisense oligonucleotides that are complementary to the CAG repeat were able to bind to the mutant HTT gene (see page 4319).  Rue et al. found that using this antisense oligonucleotide improved neuronal function and improved motor function in an in vivo model (see page 4326).


Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims nomenclature such as ‘CAG-14PS-OMe” which according to the specification refer to specific oligonucleotide sequences. The claims are indefinite because it is unclear from the limitation in the claim what sequence this nomenclature 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635